Exhibit 10.2




                                                  Agreement







This agreement to extend the closing date of the acquisition of the Tar Heel
Tour, Inc. is made and entered into this 16th day of August, 2006.




The parties hereto have entered into an Agreement for the Exchange of Common
Stock, whereby Greens Worldwide Incorporated is acquiring 100% of the common
shares of Tar Heel Tour, Inc. for shares of Greens Worldwide. The closing date
was set at August 16, 2006.




However, certain circumstances have arisen which requires the closing date to be
amended.




Therefore, the parties hereto agree to extend the closing date of the
transaction referenced herein to on or before August 30, 2006.







Greens Worldwide Incorporated                           Tar Heel Tour, Inc.







By:    s/ R. Thomas Kidd                   

By:    s/ Paul Wortham                  







Shareholders:







  s/ Paul Wortham                         




  s/ David Siegel                            




  s/ Mike Lincoln                           












